IN THE SUPREME COURT OF THE STATE OF NEVADA


                     EMIL MORNEAULT, RPH,                                   No. 83699
                     Petitioner,
                     vs.
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                     IN AND FOR THE COUNTY OF CLARK;
                     AND THE HONORABLE MONICA
                     TRUJILLO, DISTRICT JUDGE,                                 FILED
                     Respondents,
                     and                                                       DEC 1 7 2021
                     PATRICIA ANN ADAMS,                                     ELIZABETH A. BROWN
                                                                           CLERK OVUPREME COURT
                     INDIVIDUALLY, IN HER CAPACITY AS                     BY
                     TRUSTEE OF THE STEWART FAMILY                              DEPUTY CLERK.

                     TRUST, DATED JANUARY 31, 2007, IN
                     HER CAPACITY AS SPECIAL
                     ADMINISTRATOR OF THE ESTATE OF
                     CONNIE STEWART AND IN HER
                     CAPACITY AS SPECIAL
                     ADMINISTRATOR OF THE ESTATE OF
                     GARY STEWART; GARY LINCK
                     STEWART, JR., AN INDIVIDUAL;
                     MARY KAY FALLON, AN INDIVIDUAL;
                     ELIZABETH A. HODGE, AN
                     INDIVIDUAL; AND MINH NGUYEN,
                     M.D.,
                     Real Parties in Interest.

                          ORDER DENYING PETITION FOR A WRIT OF MANDAMUS
                                This original petition for a writ of mandamus challenges a
                     district court order denying a motion to dismiss in part. Having considered
                     the petition and its supporting documentation, we are not persuaded that
                     our extraordinary and discretionary intervention is warranted. See Pan v.
                     Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
                     (observing that the party seeking writ relief bears the burden of showing

SUPREME COURT
     OF
   NEVADA

101 1947A ailEDIE.
                      such relief is warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev.
                      674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ relief is
                      an extraordinary remedy and that this court has sole discretion in
                      determining whether to entertain a writ petition). Specifically, we
                      generally decline to exercise our discretion to grant writ petitions
                      challenging orders denying motions to dismiss, and we are not convinced
                      any of the exceptions apply in this case. See Smith v. Eighth Judicial Dist.
                      Court, 113 Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997) (discussing the
                      exceptions to the general rule). We therefore
                                  ORDER the petition DENIED.'




                                              Hardesty


                                                                                            Sr.J.
                      Herndon




                      cc:   Hon. Monica Trujillo, District Judge
                            Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas
                            Hayes Wakayama
                            Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                            Eighth District Court Clerk




                            'The Honorable Mark Gibbons, Senior Justice, participated in the
                      decision of this matter under a general order of assignment.
SUPREME COURT
        Of
     NEVADA
                                                           2
(Op 1947A    .4E0A>